   Case 1:19-cv-00110-GNS Document 1 Filed 08/28/19 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION

In re: 1525 Reeder Road, Franklin, Kentucky 42134
       Simpson County

UNITED STATES OF AMERICA                                                                  PLAINTIFF

VS.                                                             CASE NO. ____________________
                                                                          1:19-cv-110-GNS

DORIS J. VANDGRIFT                                                                    DEFENDANTS
1525 Reeder Road
Franklin, KY 42134
Serve by: Simpson County Sheriff

UNKNOWN SPOUSE OF DORIS J. VANDGRIFT
1525 Reeder Road
Franklin, KY 42134
Serve by: Warning Order Attorney


                                            COMPLAINT

                                              ******

        The Plaintiff, United States of America, states as follows for its cause of action against the

Defendants, Doris J. Vandgrift (“Ms. Vandgrift”) and the Unknown Spouse of Doris J. Vandgrift

(“the Unknown Spouse”).

        1.       This real estate foreclosure action is brought by the United States of America, on

behalf of its Department of Agriculture, Rural Housing Service (“RHS”) a/k/a Rural Development.

        2.       This Court has original jurisdiction of this action under 28 U.S.C. § 1345.

        3.       Venue is proper in this judicial district under 28 U.S.C. § 1391 because Ms.

Vandgrift resides in this judicial district, because a substantial part of the events giving rise to this

action occurred in this judicial district, and because the property at issue in this action is situated

in this judicial district.



                                                   1
   Case 1:19-cv-00110-GNS Document 1 Filed 08/28/19 Page 2 of 6 PageID #: 2




        4.      On or about February 6, 2009, Ms. Vandgrift, for value received, executed and

delivered to RHS a promissory note (“the Note”) in the principal amount of $63,444.00, bearing

interest at the rate of 4.3750% per annum. The Note required monthly payments of principal and

interest. A copy of the Note is attached hereto as Exhibit “A” and is hereby incorporated by

reference as if set forth at length herein.

        5.      Contemporaneously with her execution of the Note, Ms. Vandgrift executed,

acknowledged and delivered to RHS a real estate mortgage (“the Mortgage”), which was recorded

on February 6, 2009, in Mortgage Book 346, Page 326, in the Commonwealth of Kentucky,

Simpson County Clerk’s Office. In and by the Mortgage, Ms. Vandgrift granted to RHS a first

mortgage lien against the therein-described real property (“the Property”) located in Simpson

County, Kentucky. A copy of the Mortgage is attached hereto as Exhibit “B” and is hereby

incorporated by reference as if set forth at length herein.

        6.      Contemporaneously with her execution of the Note and the Mortgage, Ms.

Vandgrift executed and delivered to RHS a Subsidy Repayment Agreement (“the Subsidy

Agreement”). A copy of the Subsidy Agreement is attached hereto as Exhibit “C” and is hereby

incorporated by reference as if set forth at length herein.

        7.      The Property consists of a tract of land located in Simpson County, Kentucky,

which is more particularly described as follows:

                                      1525 Reeder School Road
                                         Franklin, Kentucky

                Beginning at a 5/8” rebar found in the southerly right of way of
                Reeder School Road (also known as Kentucky State Route 2610) at
                the northeasterly corner of the subject owners William D. Harris and
                wife, Shirley T. Harris as appears in Deed Book 185 Page 266 and
                Deed Book 81 Page 97 at a corner with Otho Bush (Deed Book 149
                Page 539); thence along the line of the subject owners with Otho
                Bush South 10 Degrees 00 minutes 00 seconds West a distance of

                                                   2
   Case 1:19-cv-00110-GNS Document 1 Filed 08/28/19 Page 3 of 6 PageID #: 3




               418.36 feet to an iron pin set at the base of a corner post; thence on
               new lines the following three calls; North 76 degrees 52 minutes 58
               seconds West a distance of 97.55 feet to an iron pin set; thence North
               08 degrees 10 minutes 04 seconds East a distance of 274.80 feet to
               an iron pin set; thence North 09 degrees 40 minutes 08 seconds East
               a distance of 151.85 to an iron pin set in the southerly right of way
               of Reeder School Road; thence along the southerly right of way of
               Reeder School Road South 27 degrees 50 minutes 16 seconds East
               a distance of 107.91 feet to the point of beginning. Containing 1.00
               acre more or less and subject to all legal conditions and easements
               of record. This description is based on an actual field survey by
               Gary Lee Dunning Kentucky Registered Land Surveyor #3290 in
               October of 2004. Basis of bearing for this description is the found
               monument of Deed Book 185, Page 266.

               Being the same property conveyed to Doris J. Vandgrift, unmarried,
               by deed from Young Bullington and Peggy M. Bullington, dated
               February 6, 2009, of record in Deed Book 281, Page 38, in the Office
               of the Simpson County Clerk.

               Map Number: 059-00-00-023.00

        8.     Ms. Vandgrift has failed and continues to fail to make payments of principal and

interest in accordance with the terms and conditions of the Note and Mortgage, which are therefore

in default.

        9.     Paragraph 22 of the Mortgage provides that if a default occurs in the performance

or discharge of any obligation of the Mortgage, then the United States of America, acting through

RHS, shall have the right to accelerate and declare the entire amount of all unpaid principal

together with all accrued and accruing interest to be immediately due and payable and to bring an

action to enforce the Mortgage, including foreclosure of the lien thereof. Because of the default

under the terms of the Note and Mortgage as set forth above, RHS caused a Notice of Acceleration

of Indebtedness and Demand for Payment to be issued declaring the entire indebtedness owed

under the Note and Mortgage to be immediately due and payable. However, such indebtedness

has not been paid.



                                                 3
   Case 1:19-cv-00110-GNS Document 1 Filed 08/28/19 Page 4 of 6 PageID #: 4




       10.     Paragraph 1 of the Subsidy Agreement provides that a subsidy received in

accordance with a loan under Section 502 of the Housing Act of 1949 is repayable to the

government upon the disposition or non-occupancy of the security property.

       11.     The Mortgage provides that upon any default thereunder RHS may recover its

attorney’s fees and costs incurred in the enforcement of the Note.

       12.     The unpaid principal balance of the Note and the Mortgage is $56,696.98, with

accrued interest of $5,586.20 through August 6, 2019, together with a total subsidy granted of

$11,655.27, late charges of $20.13, and fees assessed of $9,408.23, for a total unpaid balance of

$83,366.81 as of August 6, 2019. Interest is accruing on the unpaid principal balance at the rate

of $7.883 per day after August 7, 2019. An Affidavit of Proof of Statement of Account signed by

Rural Development foreclosure representative Kimberly Williamson is attached hereto as Exhibit

“D” and is hereby incorporated by reference as if set forth at length herein.

       13.     Whether Ms. Vandgrift is married or not is unknown to RHS. If she is married, the

Unknown Spouse may be vested with a spousal interest in the Property. Any such spousal interest

would be junior in rank and subordinate in priority to the first mortgage lien on the Property in

favor of RHS, which is entitled to have the Property sold at a foreclosure sale free and clear of any

interest this Defendant may claim thereto. The Unknown Spouse should come forth and assert any

claim to or interest in the Property which he/she might have or forever be barred from doing so.

       14.     The Property is indivisible and cannot be divided without materially impairing its

value or the value of RHS’s mortgage lien thereon.

       15.     The mortgage lien on the Property in favor of RHS is first, prior and superior to all

other claims to, interests in and liens on the Property except for any liens which secure payment

of ad valorem property taxes.



                                                 4
   Case 1:19-cv-00110-GNS Document 1 Filed 08/28/19 Page 5 of 6 PageID #: 5




        16.     There are no other individuals or entities known to RHS which purport to have a

claim to, interest in or lien on the Property.

        WHEREFORE, the United States of America, on behalf of RHS, demands as follows:

        1.      That it be awarded a judgment in the principal amount of $56,696.98, with accrued

interest of $5,586.20 through August 6, 2019, together with a total subsidy granted of $11,655.27,

late charges of $20.13, and fees assessed of $9,408.23, for a total unpaid balance of $83,366.81 as

of August 6, 2019, until the date of entry of judgment, and interest thereafter accruing according

to law, plus costs, disbursements, attorney’s fees and expenses.

        2.      That RHS be adjudged to have a lien on the Property which is prior and superior to

any and all other liens, claims, interests and demands, except for any liens for unpaid ad valorem

property taxes; that the Property be sold free and clear of any and all claims to, interests in and

liens on the Property held by all parties to this action except for real estate restrictions and

easements of record and except for any liens which secure payment of city, state, county or school

ad valorem taxes which may be due and payable at the time of sale; that the Property be sold free

and clear of any right of redemption; and that the proceeds from the sale be first applied to the

costs of this action, second to the debt, interest, costs and fees owed to RHS, with the balance

remaining to be distributed to the parties as their claims, interests or liens may appear.

        3.      That the Property be adjudged indivisible and be sold as a whole.

        4.      That the Unknown Spouse be required to answer and set up his or her respective

claim to or interest in the Property or forever be barred from doing so, and that the foreclosure sale

of the Property be free and clear of all such claims, interests and liens.

        5.      That it be awarded any other lawful relief to which it may be properly entitled.




                                                  5
    Case 1:19-cv-00110-GNS Document 1 Filed 08/28/19 Page 6 of 6 PageID #: 6




                                                           Respectfully submitted,

                                                           MORGAN POTTINGER MCGARVEY



                                                           /s/ Charles J. Otten
                                                           Charles J. Otten (KBA #97524)
                                                           401 South Fourth Street, Suite 1200
                                                           Louisville, KY 40202
                                                           Telephone: 502-560-6720
                                                           Facsimile: 502-560-6820
                                                           Email: cjo@mpmfirm.com
                                                           ATTORNEY FOR PLAINTIFF,
                                                           UNITED STATES OF AMERICA




                THIS COMMUNICATION FROM A DEBT COLLECTOR IS
              AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
                   OBTAINED WILL BE USED FOR THAT PURPOSE




M:\Cases\USDA\132229- VandgriftDorisJ\Pleadings\Complaint-Summons\Complaint.cjo.082819.docx
                                                               6
                      Case 1:19-cv-00110-GNS Document 1-1 Filed 08/28/19 Page 1 of 2 PageID #: 7
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    DORIS J. VANDGRIFT, UNKNOWN SPOUSE OF DORIS J.
                                                                                                            VANDGRIFT
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Warren
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Charles J. Otten, Morgan Pottinger McGarvey
401 South Fourth Street, Suite 1200, Louisville, KY 40202
Telephone: 502-560-6720

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. Section 1345
VI. CAUSE OF ACTION Brief description of cause:
                                           Foreclosure of USDA mortgage
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/28/2019                                                              /s/ Charles J. Otten
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                    Case 1:19-cv-00110-GNS Document 1-1 Filed 08/28/19 Page 2 of 2 PageID #: 8
JS 44 Reverse (Rev. 0)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

,,      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

,,,     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

,9      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

9       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due tochanges in
         statue.

9,      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

9,,     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

9,,, Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-00110-GNS Document 1-2 Filed 08/28/19 Page 1 of 4 PageID #: 9
Case 1:19-cv-00110-GNS Document 1-2 Filed 08/28/19 Page 2 of 4 PageID #: 10
Case 1:19-cv-00110-GNS Document 1-2 Filed 08/28/19 Page 3 of 4 PageID #: 11
Case 1:19-cv-00110-GNS Document 1-2 Filed 08/28/19 Page 4 of 4 PageID #: 12
Case 1:19-cv-00110-GNS Document 1-3 Filed 08/28/19 Page 1 of 8 PageID #: 13
Case 1:19-cv-00110-GNS Document 1-3 Filed 08/28/19 Page 2 of 8 PageID #: 14
Case 1:19-cv-00110-GNS Document 1-3 Filed 08/28/19 Page 3 of 8 PageID #: 15
Case 1:19-cv-00110-GNS Document 1-3 Filed 08/28/19 Page 4 of 8 PageID #: 16
Case 1:19-cv-00110-GNS Document 1-3 Filed 08/28/19 Page 5 of 8 PageID #: 17
Case 1:19-cv-00110-GNS Document 1-3 Filed 08/28/19 Page 6 of 8 PageID #: 18
Case 1:19-cv-00110-GNS Document 1-3 Filed 08/28/19 Page 7 of 8 PageID #: 19
Case 1:19-cv-00110-GNS Document 1-3 Filed 08/28/19 Page 8 of 8 PageID #: 20
Case 1:19-cv-00110-GNS Document 1-4 Filed 08/28/19 Page 1 of 3 PageID #: 21
Case 1:19-cv-00110-GNS Document 1-4 Filed 08/28/19 Page 2 of 3 PageID #: 22
Case 1:19-cv-00110-GNS Document 1-4 Filed 08/28/19 Page 3 of 3 PageID #: 23
Case 1:19-cv-00110-GNS Document 1-5 Filed 08/28/19 Page 1 of 2 PageID #: 24
Case 1:19-cv-00110-GNS Document 1-5 Filed 08/28/19 Page 2 of 2 PageID #: 25
           Case 1:19-cv-00110-GNS Document 1-6 Filed 08/28/19 Page 1 of 2 PageID #: 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Western District
                                                    __________ Districtof
                                                                        ofKentucky
                                                                          __________

             UNITED STATES OF AMERICA                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:19-cv-110-GNS
                                                                     )
              DORIS J. VANDGRIFT, ET AL                              )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DORIS J. VANDGRIFT
                                           1525 Reeder School Road
                                           Franklin, KY 42134




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Charles J. Otten
                                           Morgan Pottinger McGarvey
                                           401 South Fourth Street, Suite 1200
                                           Louisville, KY 40202



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
            Case 1:19-cv-00110-GNS Document 1-6 Filed 08/28/19 Page 2 of 2 PageID #: 27

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-110-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
